                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION




KENTARKIUS JAMEL MORGAN,

               Plaintiff,

v.                                         Case No. 3:19-cv-384-J-39MCR

OFFICER THORTON, et al.,

               Defendants.
______________________________

                                 ORDER

     Before the Court is Plaintiff’s “Petition for an Order for a

Preliminary Injunction and Temporary Restraining Order” (Doc. 25;

Motion). Plaintiff moves the Court, under Federal Rule of Civil

Procedure 65, to issue an injunction or restraining order against

Defendants Dimaurio, DeLoach, Pope-Jones, and Lynn, who he claims

have retaliated against him for filing this lawsuit. See Motion at

1, 4. Plaintiff asserts Defendants and other officers at Suwannee

Correctional Institution (SCI) have threatened and harassed him,

encouraged other officers and inmates to use force against him,

and have interfered with his psychiatric treatment. Id. at 2.

     Injunctive   relief,   whether   in    the   form   of   a   temporary

restraining   order   or    a   preliminary       injunction,      “is   an

‘extraordinary and drastic remedy,’ and [the movant] bears the

‘burden of persuasion.’” Wreal, LLC v. Amazon.com, Inc., 840 F.3d
1244, 1247 (11th Cir. 2016) (quoting Siegel v. LePore, 234 F.3d

1163, 1176 (11th Cir. 2000)). To obtain injunctive relief, a movant

must demonstrate the following four prerequisites:

          (1) a substantial likelihood of success on the
          merits; (2) that irreparable injury will be
          suffered if the relief is not granted; (3)
          that the threatened injury outweighs the harm
          the relief would inflict on the non-movant;
          and (4) that entry of the relief would serve
          the public interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th

Cir. 2005). A request for injunctive relief is properly denied

when the movant seeks relief with respect to claims outside those

raised in the operative complaint. See Kaimowitz v. Orlando, Fla.,

122 F.3d 41, 43 (11th Cir. 1997), opinion amended on reh’g, 131

F.3d 950 (11th Cir. 1997) (“A district court should not issue an

injunction when the injunction in question is not of the same

character, and deals with a matter lying wholly outside the issues

in the suit.”).

     Plaintiff fails to carry his burden demonstrating injunctive

relief   is   warranted.   In   his   Complaint,   Plaintiff   seeks

compensation for injuries he alleges Defendants inflicted when

they used excessive force against him on November 8, 2017. See

Complaint at 5. In his Motion, however, Plaintiff seeks injunctive

relief in response to alleged retaliatory conduct that occurred

after he filed his Complaint. Accordingly, he improperly seeks

relief for matters “lying wholly outside the issues in the suit.”

                                 2
See Kaimowitz, 122 F.3d at 43 (holding the district court did not

err in denying a motion for preliminary injunction that sought

relief on a claim not raised in the pleadings).

     Moreover, Plaintiff has not complied with this Court’s Local

Rules, which require that a motion for injunctive relief                be

supported by a verified complaint or affidavits showing the movant

is threatened with irreparable injury. See M.D. Fla. R. 4.05(b)(1)-

(4), 4.06. In his Motion, which is not supported by an affidavit,

Plaintiff makes only conclusory assertions that he has endured

past incidents of retaliatory conduct, which he maintains violated

his rights under the First Amendment. Plaintiff offers no proof or

objective evidence, nor does he specify the conduct he wants the

Court to enjoin in the future. Even if Plaintiff provided proof of

past wrongs, he fails to demonstrate he is entitled to the drastic

remedy of injunctive relief. See Lynch v. Baxley, 744 F.2d 1452,

1456 (11th Cir. 1984) (“Past wrongs do constitute evidence bearing

on whether there is a real and immediate threat of repeated injury

which could be averted by the issuing of an injunction.”).

     Accordingly,   Plaintiff’s   Motion   (Doc.   25)   is   DENIED.   If

Plaintiff believes he has suffered new constitutional violations,

he may initiate a new civil rights action by filing a new civil

rights complaint against the offending individuals.




                                  3
    DONE AND ORDERED at Jacksonville, Florida, this 21st day of

October, 2019.




Jax-6
c:
Kentarkius Jamel Morgan
Counsel of Record




                              4
